Citation Nr: 0808490	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-12 686	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including as secondary to exposure to Agent 
Orange.

2.  Entitlement to Dependent's Education Assistance under 
38 U.S.C. Chapter 35.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had honorable and active service from January 
1955 to October 1984.  His awards and decorations included 
the Distinguished Flying Cross.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The certificate of death shows that the veteran died on 
February [redacted], 2004.  The cause of death was colon cancer.  

2.  At the time of his death, the veteran was service 
connected for diabetes mellitus due to Agent Orange exposure.  

3.  Colon cancer has not been associated with exposure to 
herbicides such as Agent Orange.  

4.  There is no evidence of colon cancer during service or 
until many years after service, no medical evidence of a 
relationship between colon cancer and active service, and no 
medical evidence of a relationship between the veteran's 
service connected diabetes and the cause of his death. 

5.  The veteran did not die of a service-connected 
disability, and he was not evaluated as permanently and 
totally disabled due to service- connected disability at the 
time of his death. 

6.  The veteran did not have a pending claim for benefits at 
the time of his death. 


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred due to 
active service, nor may it be presumed to have been incurred 
due to active service.  38 U.S.C.A. §§ 1110, 1310, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).

2.  The criteria for entitlement to a dependents' educational 
assistance allowance have not been met.  38 U.S.C.A. § 3501 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2007).

3.  There is no legal basis for an award of accrued benefits.  
38 U.S.C.A. § 5121 (West 2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The appellant was provided with preadjudication VCAA notice 
by letter dated May 2004.  This letter told the appellant 
what evidence was needed to substantiate the claim for 
service connection for the cause of the veteran's death.  The 
appellant was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with her authorization VA would obtain private 
medical records on her behalf or she could submit the 
records.  Additional preadjudication VCAA letters were 
provided to the appellant in September 2004 and January 2005.  
The September 2004 letter notified the appellant that she 
should send any relevant evidence in her possession.  

Service connection was in effect for diabetes at the time of 
the veteran's death.  None of the three letters contain a 
statement of the disabilities for which the veteran was 
service connected at the time of his death.  However, the 
Board finds that this is harmless error, as the appellant 
does not contend that the veteran's diabetes mellitus, which 
was the veteran's only service connected disability, was in 
any way related to his death.  Her only contention is that 
the colon cancer that led to the death of the veteran is 
related to Agent Orange exposure in service.  Therefore, 
failure to include information about the veteran's service 
connected diabetes does not prejudice the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Although the appellant has not been provided with a 
notification letter containing specific information regarding 
the appellant's contentions that the veteran's exposure to 
Agent Orange caused the cancer that resulted in his death, 
the Board notes that this information was contained in her 
February 2006 statement of the case (SOC).  The SOC could not 
provide VCAA compliant notice.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).   It did, however, provide actual 
knowledge to the veteran.  She had a meaningful opportunity 
to participate in the adjudication of the claim after the 
notice was provided.  In this regard, she has provided 
numerous statements and arguments with regard to her 
contention that exposure to Agent Orange caused the cancer 
that resulted in the veteran's death, including the July 2005 
notice of disagreement and a July 2007 statement.  Hence she 
had a meaningful opportunity to participate in the 
adjudication of her claim and was not prejudiced.  

A notice error is not prejudicial if the appellant has actual 
knowledge of the information and had a meaningful opportunity 
to participate in the adjudication of her claim.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The Board 
concludes that while the appellant may not have received 
timely notification of every aspect of her claim, she is 
aware, as evidenced by her arguments, that certain cancers 
are presumed to be the result of exposure to Agent Orange, 
that this presumption does not apply to other cancers, and 
that even if not recognized as a presumptive disease, service 
connection can be established with evidence of direct service 
incurrence.  Her claim was readjudicated after receipt of 
this information in a July 2007 supplemental statement of the 
case.  Therefore, the Board finds that the duty to notify the 
appellant in her claim for service connection for the cause 
of death has been met.  

Information pertaining to disability ratings and effective 
dates has not been provided to the appellant.  However, 
disability ratings are not assigned in cause of death claims.  
Moreover, as the appellant's claim is being denied, she is 
not harmed by the failure in notification regarding effective 
dates.  As no possible harm may result from the inadequacies 
in this notice, the duty to notify has been met.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Furthermore, the Board finds that the duty to assist has also 
been met.  The veteran's service medical records have been 
obtained, as have the medical records pertaining to his final 
illness and death.  His relevant personnel records have been 
obtained.  Although a medical opinion pertaining to the 
possibility of a relationship between the veteran's colon 
cancer and active duty has not been obtained, there is no 
evidence of colon cancer during active service and no 
competent medical evidence of a relationship between colon 
cancer and active service, which renders an opinion 
unnecessary.  Therefore, the duty to assist has been 
completed, and the Board may proceed with consideration of 
the appellant's claim.  

The accrued benefits claim is decided on the basis of 
evidence in the file at the date of the veteran's death.  See 
38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 
(1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant could not 
furnish additional evidence to substantiate her accrued 
benefits claim and VA could not develop additional evidence 
that would substantiate the claim.  The VCAA is not 
applicable where the law and not the facts are dispositive, 
or where it could not affect a pending matter.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2000).

With respect to the appellant's claim of entitlement to 
Dependents' Educational Assistance under 38 U.S.C.A. § 
Chapter 35, the Board notes that VA's duty-to-assist and 
notification obligations, are not applicable. 

Cause of Death

The appellant contends that the colon cancer that caused the 
veteran's death is the result of exposure to Agent Orange in 
Vietnam.  She notes that the veteran flew airplanes in 
Vietnam, and that he even participated in the spraying of 
Agent Orange.  

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability. See Darby v. Brown, 10 Vet. App. 243, 
245 (1997).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

In determining whether the disability that resulted in the 
death of the veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In a DIC claim based on cause of death, the first Caluza 
requirement, "evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die)".  Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
West, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If malignant tumors become manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of tumors during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

As for the appellant's contention that the colon cancer which 
resulted in the death of the veteran was the result of 
exposure to Agent Orange during service, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  38 C.F.R. §§ 
3.307, 3.309.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

In 68 Federal Register 27630-27641 (2003), the Secretary of 
VA determined that a presumption of service connection due to 
exposure to herbicides used in the republic of Vietnam during 
the Vietnam era was not warranted for certain diseases, 
including gastrointestinal tract tumors (stomach, colon, 
rectal, and pancreatic cancers).  Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Federal 
Register 27630-27641 (2003).  

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 
120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. 
Brown, 9 Vet. App. 40 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Board finds that entitlement to service connection for 
the cause of the veteran's death is not warranted.  The 
disability that caused the death of the veteran, colon 
cancer, is not presumed to be the result of exposure to Agent 
Orange.  Also, there is no evidence of colon cancer during 
service or until many years after service that would 
establish a basis for direct incurrence of the cause of the 
veteran's death.  

The evidence includes the veteran's Certificate of Death.  
This indicates that the veteran died at a hospital on 
February [redacted], 2004.  The cause of death was colon cancer.  
There were no other conditions listed as contributing to 
death but not resulting in the underlying cause.  An autopsy 
was not performed.  

A review of the claims folder indicates that the veteran was 
service connected for diabetes associated with herbicide 
exposure at the time of his death.  This disability was 
evaluated as 20 percent disabling.  Diabetes was the only 
disability for which service connection was established.  

The veteran's service personnel records confirm that he 
served in Vietnam from at least February 1966 to November 
1966.  Therefore, exposure to Agent Orange during service is 
presumed.  38 C.F.R. § 3.307.  

However, the Board must find that entitlement to service 
connection for the cause of the veteran's death is not 
warranted.  The disability that caused the death of the 
veteran is not recognized as being the result of exposure to 
herbicides such as Agent Orange.  

The evidence indicates that the veteran was seen for 
gastrointestinal complaints in October 1999.  He was at first 
believed to have a stricture, and a previous stricture had 
been treated in 1997.  However, it was soon determined that 
the veteran had colon cancer.  He underwent surgery to remove 
the cancerous portion of his colon in November 1999.  It was 
soon determined that there had been metastases to the liver, 
and these were removed in March 2000.  The veteran then 
underwent continued treatment for his cancers, but they were 
determined to have returned in 2002 and 2003.  Additional 
metastases to the liver also developed.  The veteran received 
aggressive treatment for these tumors, but this ended with 
his death in February 2004.  

Colon cancer is not a disease that has been recognized as 
being related to Agent Orange exposure.  38 C.F.R. 
§ 3.309(e).  The veteran's extensive medical records have 
been reviewed.  However, while his military service is 
frequently noted, not a single doctor has raised even the 
possibility of a relationship between colon cancer and Agent 
Orange exposure.  Therefore, as the veteran's colon cancer 
cannot be presumed to be related to Agent Orange exposure, 
and as there is no qualified medical evidence of a nexus 
between the veteran's colon cancer and Agent Orange, service 
connection for the cause of the veteran's death may not be 
established.  

In reaching this decision, the Board notes the appellant's 
sincere belief that the colon cancer that led to the death of 
the veteran developed as a result of exposure to Agent 
Orange.  However, the appellant is not a physician, and she 
is not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  No such opinion has been expressed by a qualified 
medical professional.

The Board has also considered entitlement to service 
connection for the cause of the veteran's death on a direct 
basis.  However, the service medical records are completely 
negative for any evidence of colon cancer during service.  
The discharge examination found that the veteran's 
gastrointestinal system was normal.  The post service medical 
records are also negative for colon cancer during the first 
year after discharge.  Colon cancer was first discovered in 
October 1999, and there is no medical opinion that relates 
this disability to active service.  Finally, there is no 
medical opinion that relates the veteran's service connected 
diabetes to the veteran's death.  The Board must conclude 
that there is no basis for service connection for the cause 
of the veteran's death on a direct basis.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.312.  

Chapter 35

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or been 
evaluated as permanently and totally disabled due to service- 
connected disability.  See 38 U.S.C.A. § 3501; C.F.R. §§ 
3.807, 21.3020, 21.3021.  For the reasons discussed above, 
the Board finds that the veteran's death was not related to 
his active duty service.  Additionally, there is no evidence 
that the veteran was permanently and totally disabled due to 
service-connected disability.  Therefore, the criteria for 
eligibility for educational assistance under the provisions 
of Chapter 35 have not been met. 

Accrued Benefits

The appellant has not made any specific contentions regarding 
entitlement to accrued benefits.  

Although a veteran's claims terminate with his death, certain 
survivors of a deceased veteran are eligible to receive 
payments from VA of accrued benefits based upon the deceased 
veteran's statutory entitlement to such benefits.  Accrued 
benefits are defined as periodic monetary benefits payable 
under laws administered by VA to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death, but 
which were due and unpaid for a period not to exceed two 
years.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2001); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

The record indicates that the veteran submitted a claim for 
service connection for twelve disabilities in January 2002.  
This led to the establishment of service connection for 
diabetes mellitus in a November 2002 rating decision.  
However, entitlement to service connection for the remaining 
disabilities was denied.  

The veteran was notified of the November 2002 rating decision 
in a November 2002 letter, which also notified him of his 
right to appeal this decision.  However, there is no 
indication that the veteran initiated an appeal by submitting 
a notice of disagreement with the November 2002 rating 
decision.  Indeed, there is no record of any additional 
communication from the veteran subsequent to November 2002.  
Therefore, the November 2002 rating decision is final.  
38 U.S.C.A. § 7105.  

A review of the claims folder does not reveal that the 
veteran submitted any additional unaddressed claims for 
either service connection or for an increased evaluation for 
his diabetes mellitus.  Therefore, there can be no basis for 
an award of accrued benefits, and this aspect of the 
appellant's claim does not present a basis for which relief 
may be granted, and has no legal merit.  As the disposition 
of this claim is based on law and not the facts of this case, 
the claims must be denied based on lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death, including as secondary to exposure to Agent 
Orange is denied.

Entitlement to Dependent's Education Assistance under 
38 U.S.C. Chapter 35 is denied.

Entitlement to accrued benefits is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


